       Case 1:21-cr-00035-EGS Document 102-24 Filed 08/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                :            Case No. 1:21-cr-35-EGS
                                                        :
                   v.                                   :
                                                        :
JEFFREY SABOL                                           :

                        Defendant



                                                ORDER
   This matter came before the Court on the defendant’s motion for reconsideration of the
Honorable Emmet G. Sullivan’s decision to detain defendant Jeffrey Sabol pending trial. Upon
consideration of that motion, it is by the Court this       day of               , 2021,


   ORDERED defendant Jeffrey Sabol’s motion for release from pretrial custody is
GRANTED. Defendant must abide by all conditions this Court has Ordered in its attached
memorandum.


   Signed:
               Emmet G. Sullivan
               United States District Judge
